Exhibit 10.4

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of November 1, 2018 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and COLLEGIUM
PHARMACEUTICAL, INC., a Virginia corporation (“Borrower”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank.  This Agreement
amends and restates in its entirety, and replaces, the terms of (and obligations
outstanding under) that certain Loan and Security Agreement between Borrower and
Bank dated as of August 28, 2012, as amended by that certain First Amendment to
Loan and Security Agreement dated as of January 31, 2014, by and between
Borrower and Bank, as further amended by that certain Assumption and Second
Amendment to Loan and Security Agreement dated as of August 12, 2014, by and
between Borrower and Bank, as further amended by that certain Third Amendment to
Loan and Security Agreement dated as of September 25, 2014, by and between
Borrower and Bank, as further amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of October 31, 2014, by and between Borrower and
Bank, as further amended by that certain Consent and Fifth Amendment to Loan and
Security Agreement dated as of December 31, 2015, by and between Borrower and
Bank, and further amended by that certain Consent and Sixth Amendment to Loan
and Security Agreement dated as of January 9, 2018, and as further amended by
that certain Seventh Amendment to Loan and Security Agreement dated as of March
30, 2018, by and between Borrower and Bank (as the same may from time to time be
further amended, modified, supplemented or restated “Prior Loan Agreement”). 
The parties agree as follows:

1.            ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following GAAP
and calculations and determinations must be made following GAAP, provided that
if at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Borrower or Bank
shall so request, Borrower and Bank shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided, further, that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide Bank financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in
GAAP.  Calculations and determinations must be made following
GAAP.  Notwithstanding the foregoing, all financial covenant calculations (if
any) shall be computed with respect to Borrower only, and not on a consolidated
basis.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

2.            LOAN AND TERMS OF PAYMENT

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

2.1.1       Term Loan Advance.

(a)          Availability.  Subject to the terms and conditions of this
Agreement, on or about January 9, 2018, Bank made one (1) Term Loan Advance in
an original principal amount of Eleven Million Five Hundred Thousand Dollars
($11,500,000.00) (the “Term Loan Advance”), whereby all or a portion of the Term
Loan Advance was used to repay in full Borrower’s outstanding obligations and
liabilities to Bank.  After repayment, the Term Loan Advance (or any portion
thereof) may not be reborrowed.

(b)          Interest Period.  Commencing on February 1, 2018, and continuing on
each Payment Date thereafter, Borrower shall make monthly payments of interest
on the principal amount of the Term Loan Advance at the rate set forth in
Section 2.2(a).







--------------------------------------------------------------------------------

 



(c)          Repayment.  Commencing on the Term Loan Amortization Date and
continuing on each Payment Date thereafter, Borrower shall repay the Term Loan
Advance in (i) consecutive equal monthly installments of principal based on the
Repayment Schedule, plus (ii) monthly payments of accrued interest at the rate
set forth in Section 2.2(a).  All outstanding principal and accrued and unpaid
interest with respect to the Term Loan Advance, and all other outstanding
Obligations with respect to the Term Loan Advance, are due and payable in full
on the Term Loan Maturity Date.

(d)          Mandatory Prepayment Upon an Acceleration.  If the Term Loan
Advance is accelerated following the occurrence of an Event of Default, Borrower
shall immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest, plus (ii) the Prepayment Fee, (iii)
the Final Payment, and (iv) all other sums, if any, that shall have become due
and payable, including interest at the Default Rate with respect to any past due
amounts.

(e)          Permitted Prepayment of Term Loan Advance.  Borrower shall have the
option to prepay all, but not less than all, the Term Loan Advance advanced by
Bank under this Agreement, provided Borrower (i) provides written notice to Bank
of its election to prepay the Term Loan Advance at least five  (5)  Business
Days prior to such prepayment, and (ii) pays, on the date of such prepayment (A)
all outstanding principal plus accrued and unpaid interest, (B) the Prepayment
Fee, (C) the Final Payment, and (D) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.

2.2          Payment of Interest on the Credit Extensions.

(a)          Interest Rate.  Subject to Section 2.2(b), the principal amount
outstanding for the Term Loan Advance shall accrue interest at a floating per
annum rate equal to three-quarters of one percent (0.75%) above the Prime Rate,
 which interest shall be payable monthly in accordance with Section 2.2(d)
below.

(b)          Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percent (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”).  Fees and expenses which are required
to be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations.  Payment
or acceptance of the increased interest rate provided in this Section 2.2(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.

(c)          Adjustment to Interest Rate.  Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.

(d)          Payment; Interest Computation.  Interest is payable monthly on the
Payment Date and shall be computed on the basis of a 360-day year for the actual
number of days elapsed.  In computing interest, (i) all payments received after
12:00 p.m. Eastern time on any day shall be deemed received at the opening of
business on the next Business Day, and (ii) the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.

2.3          Fees.  Borrower shall pay to Bank:

(a)          Prepayment Fee.  The Prepayment Fee, when due hereunder;

(b)          Final Payment.  The Final Payment, when due hereunder; and

(c)          Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement, but
excluding Taxes, which are addressed in Section 2.5) incurred through and after
the Effective Date, when due (or, if no stated due date, upon demand by Bank).





-2-

--------------------------------------------------------------------------------

 



Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder.  Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.3 pursuant to the terms of Section 2.4(c).  Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.3.

2.4          Payments; Application of Payments; Debit of Accounts.

(a)          All payments to be made by Borrower under any Loan Document shall
be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 p.m. Eastern time on the date when due.  Payments of
principal and/or interest received after 12:00 p.m. Eastern time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.

(b)          Bank has the exclusive right to determine the order and manner in
which all payments with respect to the Obligations may be applied.  Borrower
shall have no right to specify the order or the accounts to which Bank shall
allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement.

(c)          Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due.  These debits shall not constitute a
set-off.

2.5          Withholding.

(a)          Defined Terms.  For purposes of this Section 2.5, the term
“applicable law” includes FATCA.

(b)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of
Borrower or the applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment, then Borrower (or applicable
withholding agent) shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.5(b)), Bank receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(c)          Payment of Other Taxes by Borrower.  Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Bank timely reimburse it for the payment of, any Other Taxes.

(d)          Indemnification by Borrower.  Borrower shall indemnify Bank within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.5(d)) payable or paid by Bank or required
to be withheld or deducted from a payment to Bank and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Bank, shall be conclusive absent manifest error.

(e)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 2.5,
Borrower shall deliver to Bank the original or a certified copy





-3-

--------------------------------------------------------------------------------

 



of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Bank.

(f)           Status of Lenders.

(i)           Bank, and any other Person holding a beneficial interest in the
Term Loan Advance (including for avoidance of doubt, any successor or assign),
if entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document, shall deliver to Borrower, at the time or
times reasonably requested by Borrower, such properly completed and executed
documentation reasonably requested by Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
Bank and any other Person holding a beneficial interest in the Term Loan
Advance, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Bank or such other Person is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth below in subparagraphs (ii)(A), (ii)(B) and
(ii)(D) of this Section 2.5(f)) shall not be required if in the reasonable
judgment of Bank or any other Person holding a beneficial interest in the Term
Loan Advance such completion, execution or submission would subject Bank or such
other Person to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Bank or of such other Person.

(ii)          Without limiting the generality of the foregoing,

(A)         if requested by Borrower, Bank, or any such other Person holding a
beneficial interest in the Term Loan Advance,  that is a US Person shall deliver
to Borrower on or prior to the date on which such other Person acquires a
beneficial interest in the Term Loan Advance (and from time to time thereafter
upon the reasonable request of Borrower), executed copies of IRS Form W-9
certifying that Bank or such other Person is exempt from U.S. federal backup
withholding tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower (in such number of copies as shall be requested by
Borrower) on or prior to the date on which such Foreign Lender acquires a
beneficial interest in the Term Loan Advance (and from time to time thereafter
upon the reasonable request of Borrower), executed copies of the applicable IRS
Form W-8, duly completed, together with such supplementary documentation as may
be prescribed by applicable law (or reasonably requested by Borrower, including
a customary “non-bank” certificate) to permit Borrower to determine the
withholding or deduction required to be made;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender acquires a
beneficial interest in the Term Loan Advance (and from time to time thereafter
upon the reasonable request of Borrower), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower to determine the withholding or deduction required to be made; and

(D)         if a payment made to Bank or any other Person holding a beneficial
interest in the Term Loan Advance would be subject to U.S. federal withholding
Tax imposed by FATCA if Bank or such other Person were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), Bank or
such other Person shall deliver to Borrower at the time or times prescribed by
law and at such time or times





-4-

--------------------------------------------------------------------------------

 



reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by Borrower as may
be necessary for Borrower to comply with its obligations under FATCA and to
determine that Bank or such other Person has complied with the obligations
imposed by FATCA on Bank or such other Person or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the Effective Date.

Bank and any such other Person holding a beneficial interest in the Term Loan
Advance agree that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

(g)          Refunds.  If any party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section 2.5 (including by the payment of
additional amounts pursuant to this Section 2.5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)          Survival.  Each party’s obligations under this Section 2.5 shall
survive the termination of this Agreement and the Loan Documents.

3.            CONDITIONS OF LOANS

3.1          Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:

(a)          duly executed signatures to the Loan Agreement;

(b)          the Operating Documents of Borrower’s jurisdiction of organization,
if amended;

(c)          duly executed signatures to the completed Borrowing Resolutions for
Borrower;

(d)          the Perfection Certificate of Borrower, together with the duly
executed signature thereto;

(e)          a bailee’s waiver in favor of Bank for each Borrower’s bailee
locations located at (i) Integrated Commercialization Solutions, 420
International Blvd, Brooks, KY  40109, and (ii) Patheon Pharmaceuticals, 2110 E
Galbraith Rd., Cincinnati, OH 45237 by each such third party, together with the
duly executed signatures thereto; and

(f)           payment of the fees and Bank Expenses then due as specified in
Section 2.3 hereof.





-5-

--------------------------------------------------------------------------------

 



3.2          Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a)          except as otherwise provided in Section 3.4, timely receipt of an
executed Payment/Advance Form;

(b)          the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c)          Bank determines to its reasonable satisfaction that there has not
been any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
nor any material adverse deviation by Borrower from the most recent business
plan of Borrower presented to and accepted by Bank.

3.3          Covenant to Deliver.  Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Credit Extension set forth in
this Agreement, to obtain a Credit Extension, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 p.m. Eastern time at least two (2) Business Days prior to the proposed
Funding Date of the Credit Extension.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by an Authorized
Signer.  Bank may rely on any telephone notice given by a person whom Bank
reasonably believes is an Authorized Signer.  Bank shall credit the Credit
Extensions to the Designated Deposit Account.  Bank may make Credit Extensions
under this Agreement based on instructions from an Authorized Signer or without
instructions if the Credit Extensions are necessary to meet Obligations which
have become due.

4.            CREATION OF SECURITY INTEREST

4.1          Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank





-6-

--------------------------------------------------------------------------------

 



shall, at the sole cost and expense of Borrower, release its Liens in the
Collateral and all rights therein shall revert to Borrower.  In the event (x)
all Obligations (other than inchoate indemnity obligations), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment for Bank
Services, if any.  In the event such Bank Services consist of outstanding
Letters of Credit, Borrower shall provide to Bank cash collateral in an amount
equal to (x) if such Letters of Credit are denominated in Dollars, then at least
one hundred five percent (105.0%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then at least one hundred ten percent
(110.0%), of the Dollar Equivalent of the face amount of all such Letters of
Credit plus, in each case, all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its business judgment), to secure
all of the Obligations relating  to such  Letters of Credit.

4.2          Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this
Agreement).  If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.

4.3          Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.  Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.

5.            REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1          Due Organization, Authorization; Power and Authority.  Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so would not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”.  Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b)  Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as set forth
in the Perfection Certificate, Borrower (and each of its predecessors) has not,
in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement).  If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Bank of such occurrence and provide Bank
with Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except





-7-

--------------------------------------------------------------------------------

 



such Governmental Approvals which have already been obtained and are in full
force and effect (or are being obtained pursuant to Section 6.1(b))) or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2          Collateral.  Borrower has good title to, rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.6(b).  The
Accounts are bona fide, existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) licenses permitted hereunder, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate.  Each Patent which it owns or purports to own and which is material
to Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part.  To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3          Litigation.  Except as disclosed on the Perfection Certificate or
as required to be disclosed pursuant to Section 6.2(h), there are no actions or
proceedings pending or, to the knowledge of any Responsible Officer, threatened
in writing by or against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages, individually or in the aggregate,
of Two Hundred Fifty Thousand Dollars ($250,000.00), or more.

5.4          Financial Statements; Financial Condition.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations.  There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

5.5          Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.6          Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with all Requirements of Law, and has not violated any Requirements of
Law, in each case, the violation of which could reasonably be expected to have a
material adverse effect on its business.  None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.





-8-

--------------------------------------------------------------------------------

 



5.7          Subsidiaries; Investments.  Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

5.8          Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed Fifty Thousand Dollars ($50,000.00).

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a Permitted Lien.  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions as working capital and to fund its general business requirements and
not for personal, family, household or agricultural purposes.

5.10        Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.11        Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

6.            AFFIRMATIVE COVENANTS

Borrower shall do all of the following.  Borrower and Bank hereby agree that the
covenants set forth in this Section 6 do not apply to NewCo:

6.1          Government Compliance.

(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject.

(b)          Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its
property.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.





-9-

--------------------------------------------------------------------------------

 



6.2          Financial Statements, Reports, Certificates.  Provide Bank with the
following:

(a)          Quarterly Financial Statements.  As soon as available, but no later
than forty-five  (45) days after the last day of each fiscal quarter, a company
prepared consolidated and consolidating balance sheet, income statement,
 covering Borrower’s consolidated operations for such month certified by a
Responsible Officer and in a form acceptable to Bank (the “Quarterly Financial
Statements”);

(b)          Quarterly Compliance Certificate.  Within forty-five (45) days
after the last day of each fiscal quarter and together with the Quarterly
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement (if any) and such other information as Bank may
reasonably request;

(c)          Board-Approved Projections.  Within sixty (60) days after the end
of each fiscal year of Borrower,  and contemporaneously with any updates or
changes thereto, annual Board-approved operating budget and financial
projections, in a form acceptable to Bank;

(d)          Annual Audited Financial Statements.  As soon as available, but no
later than one hundred eighty (180) days after the last day of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank.

(e)          Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(f)           SEC Filings.  In the event that Borrower becomes subject to the
reporting requirements under the Exchange Act within five (5) days of filing,
copies of all periodic and other reports, proxy statements and other materials
filed by Borrower with the SEC, any Governmental Authority succeeding to any or
all of the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(g)          Beneficial Ownership Information.  Prompt written notice of any
changes to the beneficial ownership information set out in Sections 2(c), 2(d),
 2(e) and 2(f) of the Perfection Certificate.  Borrower understands and
acknowledges that Bank relies on such true, accurate and up-to-date beneficial
ownership information to meet Bank’s regulatory obligations to obtain, verify
and record information about the beneficial owners of its legal entity
customers;

(h)          Legal Action Notice.  A prompt report of any legal actions pending
or threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Two Hundred Fifty Thousand
Dollars ($250,000.00) or more; and

(i)           Other Financial Information.  Other financial information
reasonably requested by Bank.

Documents required to be delivered pursuant to the terms clauses (a), (d), (e)
or (f) of this Section 6.2 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents.

6.3          Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date.  Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000.00).

6.4          Taxes; Pensions.  Timely file, and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred





-10-

--------------------------------------------------------------------------------

 



payment of any taxes contested pursuant to the terms of Section 5.8 hereof, and
shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.

6.5          Insurance.

(a)          Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank.  All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee.  All
liability policies shall show, or have endorsements showing, Bank as an
additional insured.  Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.

(b)          Ensure that proceeds payable under any property policy are, at
Bank’s option, payable to Bank on account of the Obligations.  Notwithstanding
the foregoing, (a) so long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy up to One Hundred Thousand Dollars ($100,000.00) with respect to
any loss, but not exceeding Two Hundred Thousand Dollars ($200,000.00) in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations.

(c)          At Bank’s request, Borrower shall deliver certified copies of
insurance policies and evidence of all premium payments.  Each provider of any
such insurance required under this Section 6.5 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank thirty (30) days prior written notice before any
such policy or policies shall be materially altered or canceled (other than
cancellation for non-payment of premium, in which case ten (10) days’ prior
written notice shall be required).  If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Bank deems prudent.

6.6          Operating Accounts.

(a)          Maintain all of its and all of its Subsidiaries’ (excluding NewCo
and Securities Corp.) operating, depository and securities accounts with Bank
and Bank’s Affiliates; provided that, Borrower (individually and not on a
consolidated basis) shall at all times have on deposit in operating, depository
and securities accounts maintained with Bank or Bank’s Affiliates, cash in an
amount equal to or greater than the lesser of (x) one hundred percent (100.0%)
of the dollar value of all of Borrower’s consolidated cash, including any
Subsidiaries’, Affiliates’, or related entities’ cash, in the aggregate at all
financial institutions, and (y) one hundred five percent (105.0%) of the
then-outstanding Obligations of Borrower to Bank; provided that, Borrower shall
be permitted to maintain one (1) clearing account with Wells Fargo, so long as
all of the amounts on deposit in such account shall (i) be used exclusively for
rebate payments to third parties and (ii) not exceed the amount of all rebate
payments required to be made from such account within three (3) Business Days of
deposit into such account (the “Permitted Account”).  Bank may restrict
withdrawals or transfers by or on behalf of Borrower that would violate this
provision, regardless of whether an Event of Default exists at such time.  In
addition to the foregoing, Borrower shall conduct all of its cash management,
Letters of Credit, and foreign exchange banking with Bank and Bank’s Affiliates.

(b)          Provide Bank five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution other than
Bank or Bank’s Affiliates.  For each Collateral Account that Borrower at any
time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.





-11-

--------------------------------------------------------------------------------

 



The provisions of the previous sentence shall not apply to (i) the Permitted
Account or (ii)  deposit accounts exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of Borrower’s
employees and identified to Bank by Borrower as such.

6.7          Financial Covenant – Liquidity Ratio.  Maintain at all times, to be
tested as of the last day of each fiscal quarter, a Liquidity Ratio of at least
1.5 to 1.0.

6.8          Protection of Intellectual Property Rights.

(a)          (i) Protect, defend and maintain the validity and enforceability of
its Intellectual Property material to Borrower’s business; (ii) promptly advise
Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

(b)          Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Borrower shall take such steps
as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
Collateral and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

6.9          Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower's
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.

6.10        Access to Collateral; Books and Records.  Allow Bank, or its agents,
at reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books.  Such inspections or audits
shall be conducted no more often than once every twelve (12) months unless an
Event of Default has occurred and is continuing in which case such inspections
and audits shall occur as often as Bank shall determine is necessary.

6.11        Further Assurances.  Execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.  Deliver to Bank,
within ten (10) days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

6.12        Guaranty of NewCo Reimbursement Obligations.  Borrower hereby
irrevocably, absolutely, and unconditionally guarantee to Bank the prompt and
complete payment and performance when due (whether at stated maturity by
acceleration or otherwise) of all of the obligations in connection with any sum,
now or hereafter due relating to the NewCo Letter of Credit (including the NewCo
Reimbursement Obligations).

7.            NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written
consent.  Borrower and Bank hereby agree that the covenants set forth in this
Section 7 do not apply to NewCo:

7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of





-12-

--------------------------------------------------------------------------------

 



Borrower; (c) consisting of Permitted Liens and Permitted Investments; (d)
consisting of the sale or issuance of any stock of Borrower permitted under
Section 7.2 of this Agreement; (e) consisting of Borrower’s use or transfer of
money or Cash Equivalents in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents; and (f) consisting of non-exclusive
licenses for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business and licenses that could not result in a legal
transfer of title of the licensed property but that may be exclusive in respects
other than territory and that may be exclusive as to territory only as to
discreet geographical areas outside of the United States.

7.2          Changes in Business, Management, Control or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Bank of any Key Person departing from or ceasing to be
employed by Borrower within five (5) days after such Key Person’s departure from
Borrower; or (d) permit or suffer any Change in Control.

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of
organization.  If Borrower intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Bank, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank.

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein (subject to Permitted Liens that are permitted
pursuant to the terms of this Agreement to have superior priority to Bank’s Lien
under this Agreement), or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property in favor of Bank, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6          Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.

7.7          Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided that the aggregate amount of all such repurchases does
not exceed One Hundred Fifty Thousand Dollars ($150,000.00) in any twelve (12)
month period; or directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries (other than Securities Corp.) to
do so.





-13-

--------------------------------------------------------------------------------

 



7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9          Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to Obligations owed to Bank.

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to (a) meet the minimum funding requirements of
ERISA, (b) prevent a Reportable Event or Prohibited Transaction, as defined in
ERISA, from occurring, or (c) comply with the Federal Fair Labor Standards Act,
the failure of any of the conditions described in clauses (a) through (c) which
could reasonably be expected to have a material adverse effect on Borrower’s
business; or violate any other law or regulation, if the violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8.            EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension when due, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Term Loan Maturity Date).  During the cure period, the failure to
make or pay any payment specified under clause (b) hereunder is not an Event of
Default (but no Credit Extension will be made during the cure period);

8.2          Covenant Default.

(a)          Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.8, or 6.12 or violates any covenant in Section 7; or

(b)          Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3          Material Adverse Change.  A Material Adverse Change occurs;





-14-

--------------------------------------------------------------------------------

 



8.4          Attachment; Levy; Restraint on Business.

(a)          (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
of Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or

(b)          (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;

8.5          Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6          Other Agreements.  There is, under any agreement to which Borrower
is a party with a third party or parties, (a) any default resulting in a right
by such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Hundred Thousand Dollars ($100,000.00); or (b) any breach or
default by Borrower, the result of which could reasonably be expected to have a
material adverse effect on Borrower’s business;

8.7          Judgments; Penalties.  One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least of One Hundred Thousand Dollars ($100,000.00)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8          Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

8.9          Subordinated Debt.  Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement;

8.10        [Reserved.]

8.11        Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to
adversely affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction; or





-15-

--------------------------------------------------------------------------------

 



8.12        Minimum Quarterly Payments.  Borrower fails to cause NewCo to
transfer all balances in the Sales Account within one (1) Business Day after the
Minimum Quarterly Payment for such calendar quarter has been satisfied (as
provided in the Commercialization Agreement), to an account in the name of
Borrower maintained with Bank.

9.            BANK’S RIGHTS AND REMEDIES

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, without notice or demand, do any
or all of the following:

(a)          declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

(b)          stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

(c)          demand that Borrower (i) deposit cash with Bank in an amount equal
to at least (x) one hundred five percent (105.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in Dollars
remaining undrawn, and (y) one hundred ten percent (110.0%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit denominated in
a Foreign Currency remaining undrawn (plus, in each case, all interest, fees,
and costs due or to become due in connection therewith (as estimated by Bank in
its good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d)          terminate any FX Contracts;

(e)          verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

(f)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates.  Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

(g)          apply to the Obligations (i) any balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;

(h)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i)           place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(j)           demand and receive possession of Borrower’s Books; and





-16-

--------------------------------------------------------------------------------

 



(k)          exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits.  Borrower hereby appoints
Bank as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3          Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document or which may be required to preserve the Collateral, Bank
may obtain such insurance or make such payment, and all amounts so paid by Bank
are Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral.  Bank
will make reasonable efforts to provide Borrower with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter.  No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.

9.4          Application of Payments and Proceeds Upon Default.  If an Event of
Default has occurred and is continuing, Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations.  Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency.  If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5          Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

9.6          No Waiver; Remedies Cumulative.  Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

9.7          Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.





-17-

--------------------------------------------------------------------------------

 



10.          NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower:

Collegium Pharmaceutical, Inc.

 

100 Technology Center Drive, Suite 300

 

Stoughton, Massachusetts 02072

 

Attn: Shirley Kuhlmann; Meg Magee

 

Email: 

skuhlmann@collegiumpharma.com

 

 

mmagee@collegiumpharma.com

 

 

 

 

 

 

If to Bank:

Silicon Valley Bank

 

275 Grove Street, Suite 2-200

 

Newton, Massachusetts 02466

 

Attn:

Lauren Cole

 

Email:

LCole@svb.com

 

 

 

with a copy to:

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts  02108

 

Attn:

David A. Ephraim, Esquire

 

Fax:

(617) 880-3456

 

Email:

DEphraim@riemerlaw.com

 

11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Boston, Massachusetts; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR





-18-

--------------------------------------------------------------------------------

 



BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL.

This Section 11 shall survive the termination of this Agreement.

12.          GENERAL PROVISIONS

12.1        Termination Prior to Term Loan Maturity Date; Survival.  All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Term Loan Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank.  Those obligations
that are expressly specified in this Agreement as surviving this Agreement’s
termination shall continue to survive notwithstanding this Agreement’s
termination.

12.2        Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion).  Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents (other than the Warrant, as to which assignment, transfer and
other such actions are governed by the terms thereof).

Borrower shall maintain a register for the recordation in book entry form of the
names and addresses of all Persons holding a beneficial interest in the Term
Loan Advance, and principal amounts (and stated interest) of the outstanding
Term Loan Advance, in which each such Person has a beneficial interest from time
to time (the “Register”), and Borrower shall record the name and address of each
assignee of a beneficial interest under this Agreement and the other Loan
Documents as soon as practicably possible after receipt of written notice of
such assignment by Bank.  The entries in the Register shall be conclusive absent
manifest error, and Borrower and Bank and their respective successors and
assigns shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a beneficial owner of the right to receive amounts
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

12.3        Indemnification.  Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.  This Section 12.3
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

12.6        Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties.





-19-

--------------------------------------------------------------------------------

 



12.7        Amendments in Writing; Waiver; Integration.  No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

12.9        Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10      Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11      Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12      Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.





-20-

--------------------------------------------------------------------------------

 



12.13      Construction of Agreement.  The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.

12.14      Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.15      Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.16      Ratification of Stock Pledge Agreement.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the Stock
Pledge Agreement, and agrees that that term “Loan Agreement” as used therein
shall hereinafter refer to the “Loan Agreement” as defined herein.  Borrower
acknowledges, confirms and agrees that said Stock Pledge Agreement shall remain
in full force and effect.

12.17      Amended and Restated Agreement.  This Agreement amends and restates,
in its entirety, and replaces, the Prior Loan Agreement.  This Agreement is not
intended to, and does not, novate the Prior Loan Agreement and Borrower
reaffirms that the existing security interest created by the Prior Loan
Agreement is and remains in full force and effect.  In addition, Borrower hereby
acknowledges and agrees that nothing in this Section or anywhere in this Waiver
shall be deemed or otherwise construed as a waiver by Bank of any of its rights
and remedies pursuant to the Prior Loan Agreement, applicable law or otherwise.

13.          DEFINITIONS

13.1        Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 “Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Application” means that certain Application and Letter of Credit dated as of
January 9, 2018.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolutions
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.





-21-

--------------------------------------------------------------------------------

 



“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board”  means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such
Person, together with a sample of the true signature(s) of such Person(s), and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95.0%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 “Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act)  shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction; (b)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent





-22-

--------------------------------------------------------------------------------

 



governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each Subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).

 “Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commercialization Agreement” means that certain Commercialization Agreement by
and among Depomed, Inc., NewCo, and Borrower, dated as of December 4, 2017, as
amended by that certain Amendment No. 1, dated as of January 9, 2018, as in
effect on January 9, 2018.

 “Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.

“Credit Extension” is any Term Loan Advance or any other extension of credit by
Bank for Borrower’s benefit.





-23-

--------------------------------------------------------------------------------

 



“Default Rate” is defined in Section 2.2(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the account number ending 928 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank upon consultation
with Borrower).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 “Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“EBITDA” means, as calculated on a consolidated basis with respect to Borrower
and its Subsidiaries, (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Sublicenses” are sublicenses granted by NewCo to Borrower pursuant to
the Commercialization Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from a payment to Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of
Recipient being organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Recipient with respect to an applicable interest in the Term Loan Advance
pursuant to a law in effect on the date on which (i) Recipient acquires such
interest in the Term Loan Advance or (ii) Recipient changes its lending office,
except in each case to the extent that, pursuant to Section 2.5, amounts with
respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient became a party hereto or to such Recipient
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.5(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement entered into in connection with the





-24-

--------------------------------------------------------------------------------

 



implementation of such sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to, or official
interpretations implementing such, intergovernmental agreements.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) equal to Seven
Hundred Eighteen Thousand Seven Hundred Fifty Dollars ($718,750.00), due on the
earliest to occur of (a) the Term Loan Maturity Date, (b) payment in full of the
Term Loan Advance, (c) as required pursuant to Section 2.1.1(d) or Section
2.1.1(e), or (d) the termination of this Agreement.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Lender” means (a) if Borrower is a US Person, a Recipient that is not a
US Person, and (b) if Borrower is not a US Person, a Recipient that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 “FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor”  means any Person providing a Guaranty in favor of Bank.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations (as such term
is understood under GAAP as of the Effective Date), and (d) Contingent
Obligations.

“Indemnified Person” is defined in Section 12.3.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.





-25-

--------------------------------------------------------------------------------

 



“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)          its Copyrights, Trademarks and Patents;

(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, and operating
manuals;

(c)          any and all source code;

(d)          any and all design rights which may be available to such Person;

(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Interest Only Extension Event” means confirmation by Bank in writing that
Borrower has achieved (calculated on a consolidated basis with respect to
Borrower and its Subsidiaries) EBITDA in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000.00) for two (2) consecutive calendar quarters for
the period commencing as of January 9, 2018 and ending on June 30, 2019.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Joseph J.
Ciaffoni as of the Effective Date, and (b) Chief Financial Officer, who is Paul
Brannelly as of the Effective Date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.





-26-

--------------------------------------------------------------------------------

 



“Liquidity Ratio” means, as of any date of determination, a ratio of (a) the
aggregate amount of unrestricted and unencumbered cash and Cash Equivalents of
Borrower maintained at Bank or Bank’s Affiliates, to (b) the aggregate amount of
outstanding obligations and liabilities with respect to (i) the NewCo
Reimbursement Obligations plus (ii) Bank Services.

“Loan Documents”  are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the Perfection Certificate, the Stock Pledge Agreement, any Control
Agreement, any Bank Services Agreement, any other subordination agreement, any
note, or notes or guaranties executed by Borrower, and any other present or
future agreement by Borrower with or for the benefit of Bank in connection with
this Agreement or Bank Services, all as amended, restated, or otherwise
modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
substantial likelihood that Borrower shall fail to comply with one or more of
the financial covenants in Section 6 during the next succeeding financial
reporting period.

“Minimum Quarterly Payment” has the meaning as defined in the Commercialization
Agreement.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“NewCo Letter of Credit” means a certain letter of credit issued by Bank on
behalf of NewCo in favor of Depomed, Inc., in the face amount of Thirty-Three
Million Seven Hundred Fifty Thousand Dollars ($33,750,000.00), pursuant to the
terms of the Application, which by its terms expires on the one (1) year
anniversary thereof (as automatically extended in accordance with its terms),
subject to extension pursuant to the terms thereof, as may be amended, modified,
supplemented and/or restated from time to time.

“NewCo Reimbursement Obligations” means all of NewCo’s obligations and
liabilities under the NewCo Letter of Credit (including reimbursement
obligations as provided under the Application).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, NewCo Reimbursement Obligations, and other
amounts Borrower owes Bank now or later, whether under this Agreement, the other
Loan Documents (other than the Warrant), or otherwise, including, without
limitation, interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents (other than the Warrant).

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan Advance or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or





-27-

--------------------------------------------------------------------------------

 



registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Payment-Bearing Products” has the meaning as defined in the Commercialization
Agreement.

“Payment Date” is the first (1st)  calendar day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Account” is defined in Section 6.6(a).

“Permitted Indebtedness” is:

(a)          Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

(b)          Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)          Subordinated Debt;

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(e)          Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(f)           Indebtedness secured by Liens permitted under clauses (a) and (c)
of the definition of Permitted Liens hereunder; and

(g)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investments” are:

(a)          Investments (including, without limitation, Subsidiaries) existing
on the Effective Date and shown on the Perfection Certificate;

(b)          (i) Investments consisting of Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Bank;

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Board;





-28-

--------------------------------------------------------------------------------

 



(e)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

(f)           cash Investments by Borrower in Securities Corp.; provided that no
Event of Default has occurred and is continuing or would result from such
Investment; and

(g)          other unsecured Investments not otherwise permitted by Section 7.7
not exceeding Twenty-Five Thousand Dollars ($25,000.00) in the aggregate
outstanding at any time

 “Permitted Liens” are:

(a)          Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)          Liens for Taxes, either (i) not due and payable or (ii) being
contested in good faith and for which Borrower maintains adequate reserves on
its Books, provided that no notice of any such Lien has been filed or recorded
under the Internal Revenue Code, and the Treasury Regulations adopted
thereunder;

(c)          purchase money Liens or capital leases (i) on Equipment acquired or
held by Borrower incurred for financing the acquisition of the Equipment
securing no more than One Hundred Thousand Dollars ($100,000.00) in the
aggregate amount outstanding, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(d)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

(e)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Fifty Thousand Dollars ($50,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(f)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(g)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;

(h)          non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States;

(i)           Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts;





-29-

--------------------------------------------------------------------------------

 



(k)          Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(l)           easements, reservations, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances
affecting real property not likely to result in a material adverse change in
Borrower’s business; and

(m)         liens arising from the filing of any financing statement on
operating leases, to the extent such operating leases are permitted under this
Agreement.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” shall be an additional fee payable to Bank, with respect to the
Term Loan Advance, in an amount equal to:

(a)          for a prepayment of the Term Loan Advance made on or prior to
January 9, 2019, three percent (3.0%) of the then outstanding principal amount
of the Term Loan Advance immediately prior to such prepayment;

(b)          for a prepayment of the Term Loan Advance made after the January 9,
2019, but on or prior to January 9, 2020, two percent (2.0%) of the then
outstanding principal amount of Term Loan Advance immediately prior to such
prepayment; and

(c)          for a prepayment made after January 9, 2020, but prior to the Term
Loan  Maturity Date, one percent (1.0%) of the then outstanding principal amount
of the Term Loan Advance immediately prior to such prepayment.

Notwithstanding the foregoing, Bank agrees to waive the Prepayment Fee if Bank
closes on the refinance and re-documentation of the Term Loan Advance (in its
sole and absolute discretion) on or prior to the Term Loan Maturity Date.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Prior Loan Agreement” is defined in the preamble hereof.

“Quarterly Financial Statements” is defined in Section 6.2(a).

“Recipient” means, Bank or any other Person holding a beneficial interest in the
Term Loan Advance.

“Repayment Schedule” means, forty-two (42) monthly payments of principal;
provided that, upon the occurrence of the Interest Only Extension Event, the
Repayment Schedule shall be thirty-six (36) monthly payments of principal.”

“Register” is defined in Section 12.2.





-30-

--------------------------------------------------------------------------------

 



“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any property subject to such license or material
agreement, or (b) for which a default under or termination of could interfere
with the Bank’s right to sell any Collateral.

“Sales Account” means account number ending in 370 in the name of NewCo and
maintained with Bank.

 “SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Corp.” is Collegium Securities Corporation, a corporation organized
under the laws of the Commonwealth of Massachusetts and a Subsidiary of
Borrower.

“Stock Pledge Agreement” means that certain Stock Pledge Agreement executed by
Borrower in favor of Bank dated as of December 31, 2015, as may be amended,
modified, supplemented or restated from time to time.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Advance”  is defined in Section 2.1.1(a).

“Term Loan Amortization Date” is July 1, 2019; provided that, upon the
occurrence of the Interest Only Extension Event, the Term Loan Amortization Date
is January 1, 2020.

 “Term Loan Maturity Date” is December  1, 2022.





-31-

--------------------------------------------------------------------------------

 



“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Warrant”  means collectively, (i) that certain warrant to purchase stock by and
between Borrower and Bank dated as of August 28, 2012, and (ii) that certain
warrant to purchase stock by and between Borrower and Bank dated as of January
31, 2014,  in each case, as may be amended, modified, supplemented or restated
from time to time.

[Signature page follows.]

 

 



-32-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 



Signature Page to Loan and Security Agreement

--------------------------------------------------------------------------------

 



EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) any equity
interests of Borrower in NewCo, (b) the Excluded Sublicenses, (c) any accounts
directly resulting from the sale of the Payment-Bearing Products and any cash,
royalty fees, revenues, proceeds or income directly resulting from any of the
foregoing Payment-Bearing Products; provided, however, the Collateral shall
include all cash deposited in accounts in Borrower's bank or securities accounts
in Borrower's name, including transfers by NewCo to Borrower pursuant to Section
7.7(b)(ii) of the Commercialization Agreement, or (d) any Intellectual Property;
provided, however, the Collateral shall include all Accounts and all proceeds of
Intellectual Property.  If a judicial authority (including a U.S. Bankruptcy
Court) would hold that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such Accounts and such
property that are proceeds of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in such Accounts and such other property of Borrower that are proceeds
of the Intellectual Property.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.





 

--------------------------------------------------------------------------------

 



EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

The undersigned authorized officer of COLLEGIUM PHARMACEUTICAL, INC.,
 (“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements

Quarterly within 45 days

Yes   No

Compliance Certificate

Quarterly within 45 days

Yes   No

Annual financial statement (CPA Audited)

FYE within 180 days

Yes   No

Board projections

60 days after each FYE and contemporaneously with any updates or changes thereto

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Liquidity Ratio

> 1.50:1.0

_____:1.0

Yes   No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 





 

--------------------------------------------------------------------------------

 



Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

COLLEGIUM PHARMACEUTICAL, INC.

BANK USE ONLY

 

 

By:

 

 

Received by:

 

Name:

 

 

 

AUTHORIZED SIGNER

Title:

 

 

 

 

Date:

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

Compliance Status:

Yes     No

 





 

--------------------------------------------------------------------------------

 



Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

 

 

I.

Liquidity Ratio (Section 6.7)

 

 

 

 

Required:

> 1.50:1.00

 

 

 

 

Actual:

 

 

 

A.

Aggregate amount of unrestricted and unencumbered cash and Cash Equivalents of
Borrower maintained at Bank or Bank’s Affiliate

$

 

 

 

 

B.

Aggregate amount of outstanding obligations and liabilities with respect to (i)
the NewCo Reimbursement Obligations plus (ii) Bank Services

$

 

 

 

 

 

C.

Liquidity Ratio (line A divided by line B)

 

 

Is line C equal to or greater than 1.50:1:00?

 

________  No, not in compliance

________  Yes, in compliance

 





 

--------------------------------------------------------------------------------

 



EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

Fax To:

Date: 

 

 

LOAN PAYMENT:

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

From Account #

 

 

To Account #

 

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

Principal $

 

 

and/or Interest $

 

 

Authorized Signature:

 

 

Phone Number:  

 

 

Print Name/Title:

 

 

 

 

 

 

 

LOAN ADVANCE:

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #

 

 

To Account #

 

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

 

 

 

Amount of Credit Extension $ _________________________________

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for a Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:

 

 

 

 

 

 

Authorized Signature:

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

 

 

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

 

 

 

Beneficiary Name:

 

 

Amount of Wire: $

 

 

Beneficiary Bank:

 

 

Account Number:

 

 

City and State:

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

(For International Wire Only)

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

For Further Credit to:

 

 

 

Special Instruction:

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

Telephone #:

 

 

Telephone #:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------